Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
	The independent claim 1 from U.S. Application 16/693,865 is compared with independent claim 1 of U.S. Patent No. 10,491,326, which is shown below.

U.S. Application 16/693,865
U.S. Patent No. 10,491,326
allocating, from a set of sub-channels, one or more sub-channels for one or more parity bits based on row weights for sub-channels in a subset of sub-channels within the set of sub-channels
allocating, from a set of sub-channels, one or more sub-channels for one or more parity bits based on row weights for sub-channels in a subset of sub-channels within the set of sub-channels

mapping information bits to remaining sub-channels in the set of sub-channels based on a reliability of the remaining sub-channels without mapping any of the information bits to the one or more sub-channels allocated for the one or more parity bits
polar encoding the information bits and the one or more parity bits based on at least the mapping of the information bits to the remaining sub-channels to obtain encoded bits
polar encoding the information bits and the one or more parity bits based on at least the mapping of the information bits to the remaining sub-channels to obtain encoded bits
and transmitting the encoded bits to another device
and transmitting the encoded bits to another device









1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,491,326. This is a statutory double patenting rejection.

                                                  Non-Statutory Double Patenting
Claim 1 of U.S. Application 16/693,865 is also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,637,607, wherein, the details are further noted below.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The independent claim 1 from U.S. Application 16/693,865 is compared with independent claim 1 of U.S. Patent No. 10,637,607, which is shown below.

U.S. Application 16/693,865
U.S. Patent No. 10,637,607
allocating, from a set of sub-channels, one or more sub-channels for one or more parity bits based on row weights for sub-channels in a subset of sub-channels within the set of sub-channels
allocating one or more sub-channels for one or more parity bits based on row weights for sub-channels in a subset of a set of sub-channels
mapping information bits to remaining sub-channels in the set of sub-channels based on a reliability of the remaining sub-channels without mapping any of the information bits to the one or more sub-channels allocated for the one or more parity bits
mapping information bits to remaining sub-channels in the set of sub-channels based on a reliability of the remaining sub-channels without mapping the information bits to the one or more sub-channels allocated for the one or more parity bits

encoding the information bits and the one or more parity bits using a polar code to obtain an encoded bit stream 
and transmitting the encoded bits to another device
and transmitting the encoded bit stream



Claim 1 of U.S. Application 16/693,865 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,637,607. Although, the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,637,607 discloses all of the elements of the independent claim 1 of U.S. Application 16/693,865, except allocating, from a set of sub-channels, one or more sub-channels for one or more parity bits based on row weights for sub-channels in a subset of sub-channels within the set of sub-channels and polar encoding the information bits and the one or more parity bits based on at least the mapping of the information bits to the remaining sub-channels to obtain encoded bits. However, the Examiner points out even though claim 1 of U.S. Patent No. 10,637,607 does not explicitly state allocating, from a set of sub-channels, one or more sub-channels for one or more parity bits based on row weights for sub-channels in a subset of sub-channels within the set of sub-channels and polar encoding the .

Note:
 For the Statutory double patenting rejection cited above for claim 1 from U.S. Application 16/693,865 which is compared with independent claim 1 of U.S. Patent No. 10,491,326, the Examiner points out that filing a terminal disclaimer will not overcome the double patenting rejection, however, the rejection can be overcome by canceling or amending the claims. Further, for the nonstatutory obviousness-type double patenting rejection cited above for Claim 1 of U.S. Application 16/693,865 which is compared to claim 1 of U.S. Patent No. 10,637,607, the Examiner points out filing a terminal disclaimer will overcome the rejection.

       Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 
	  EA   
            4/9/21
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112